   8:20-cr-00227-RFR-SMB Doc # 25 Filed: 03/19/21 Page 1 of 1 - Page ID # 51




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:20CR227

       vs.
                                                                        ORDER
ROBERT PECK JR.,

                       Defendant.


       This matter is before the court on Defendant's Unopposed Motion for Extension of Time
to File Pretrial Motions [24]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 45-day extension. Pretrial Motions shall be filed by
April 30, 2021.
       IT IS ORDERED:
       1.      Defendant's Unopposed Motion for Extension of Time to File Pretrial Motions
[24] is granted. Pretrial motions shall be filed on or before April 30, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today’s date and April 30, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 19th day of March, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
